DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 7-9 states: “an electronic control unit configured to determine the first current intensity based on an actual rotational speed, an operating pressure of the axial piston pump, and an operating element that receives a driver's request.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear how a particular value of the variables of “an actual rotating speed”, “an operating pressure of the axial piston pump” and “an operating element that receives a driver’s request” is inputted into the electronic control unit in the instant application. For the purpose of examination claim 1 Line 7-9 will be examined as best understood.
The term "minimally linked" in claim 9 is a relative term which renders the claim indefinite.  The term "minimally linked" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination this language will be examined as best understood.
Regarding Claim 9: Line 1-2 states: “wherein the electronic control unit is further configured to determine an output-guided actuating pressure”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what is meant by the language “an output-guided actuating pressure”. For the purpose of examination this language will be examined as best understood.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: Line 7-9 states: “an electronic control unit configured to determine the first current intensity based on an actual rotational speed, an operating pressure of the axial piston pump, and an operating element that receives a driver's request.” This subject matter was not described in such a way as to show the inventor had possession of the claimed invention, because the disclosure of the instant application fails to explain how the controller manipulates the variables of “an actual rotational speed”, “an operating pressure of the axial piston pump”, and “an operating element that receives a drivers request” in order to determine a discrete value for (i.e. in order to determine) the first current intensity for the solenoid of the first pressure reducing valve as claimed. Thus the instant application fails to explain how the electronic control unit is able to receive values of the variables, so the electronic control unit is able to determine the first current intensity based on the variables. 
Regarding Claim 3: Line 7-8 states: "the electronic control unit is configured to determine the second current intensity based on the actual rotational speed, the operating pressure, and the operating element." This subject matter was not described in such a way as to show the inventor had possession of the claimed invention, because the disclosure of the instant application fails to explain how the controller manipulates the variables of “the actual rotational speed”, “the operating pressure of the axial piston pump”, and “the operating element that receives a drivers request” in order to determine a discrete value for (i.e. in order to determine) the second current intensity for the solenoid of the second pressure reducing valve as claimed. Thus the instant application fails to explain how the electronic control unit is able to receive values of the variables, so the electronic control unit is able to determine the second current intensity based on the variables. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Oiwa US 2016/0257538.
Regarding Claim 1: Oiwa US 2016/0257538 discloses all of the claimed limitations including: A hydrostatic axial piston pump (the axial piston pump includes element 10, and is also defined by the sum of its claimed parts) for a hydrostatic traction drive, (HST drive, including at least 20,20a,20b,2a,2b, ¶0024, ¶0026-¶0030, also see Figure 2) the axial piston pump comprising:
an adjusting unit (adjusting unit = 11, pump capacity setting unit 11 includes forward solenoid control valve 12, reverse solenoid control valve 13, and capacity control cylinder 14, Figure 2, ¶0031) configured to adjust a stroke volume (i.e. adjust a stroke volume of pump 10), the adjusting unit 11 including an actuating cylinder 14 defining a first actuating pressure chamber (14Cf, ¶0032) in which a first actuating pressure (i.e. pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf, ¶0032-¶0036, ¶0040-¶0041, see ¶0034&¶0040) is set via a first pressure reducing valve 12, the first actuating pressure depending on a first current intensity (i.e. instruction signal Ipf for solenoid proportional control valve 12) applied to a first solenoid (i.e. solenoid of solenoid control valve 12) of the first pressure reducing valve 12; and 
an electronic control unit 30 configured to determine the first current intensity (i.e. the instruction signal Ipf for solenoid proportional control valve 12) based on an actual rotational speed (engine rotating speed Nr sensed by sensor 43, ¶0048), an operating pressure of the axial piston pump (operating pressure of the axial piston pump = 
Regarding Claim 2: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the actual rotational speed (engine rotating speed Nr, when moving in the forward direction) and the first actuating pressure (pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf) acts in a first direction of an increase in the stroke volume (i.e. to the left in Figure 2 (increase displacement in the forward direction moving away from the neutral position), ¶0034), while the operating pressure (pressure signal from second pressure sensor 13s detecting the reverse side control pressure Per in chamber 14Cr) acts in a second direction (i.e. in a direction towards the neutral position) of a reduction in the stroke volume (movement towards the neutral position is movement in a direction of a reduction in stroke volume).
Regarding Claim 3: Oiwa US 2016/0257538 discloses all of the claimed limitations including: 
wherein:

the actuating cylinder 14 defines a second actuating pressure chamber (14Cr, ¶0032-¶0033), which acts counter to the first actuating pressure chamber (the second actuating pressure chamber 14Cr acts counter to the first actuating pressure chamber 14Cf within the same confines as the instant application addresses the claim limitation) and in which a second actuating pressure is set (i.e. pump control pressure supplied via reverse control valve 13 to chamber 14Cr according to instruction signal Ipr, ¶0037-¶0041, see ¶0037 & ¶0040) via a second pressure reducing valve 13, the said actuating pressure depending on a second current intensity (i.e. instruction signal Ipr for solenoid proportional control valve 13) applied to a second solenoid (i.e. solenoid of solenoid control valve 13) of the second pressure reducing valve 13, and 
the electronic control unit 30 is configured to determine the second current intensity (i.e. instruction signal Ipr for solenoid proportional control valve 13) based on the actual rotational speed, the operating pressure, and the operating element (control device 30 receives signals from the various sensors and generates instruction signals (e.g. Ipf and Ipr) for the forward solenoid proportional control valve 12 and the reverse solenoid proportional control valve 13 based on the signals, ¶0051).
Regarding Claim 4: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the first pressure reducing valve (forward solenoid proportional control valve 12) is proportional (it is, it is a proportional control valve) such that the first actuating pressure is proportional to the first current intensity (it is, the prior art of Oiwa addresses this limitation within the same confines as the instant application).
Regarding Claim 5: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the first and second pressure reducing valves (first pressure reducing valve 12 and second pressure reducing valve 13) are proportional (both forward solenoid proportional control valve 12 and reverse solenoid proportional control valve 13 are proportional control valves) such that the respective first and second actuating pressures are proportional to the respective first and second current intensities (they are, the prior art of Oiwa addresses this limitation within the same confines as the instant application).
Regarding Claim 6: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the electronic control unit 30 is configured to determine the first current intensity (Ipf) based on a characteristic map stored in the electronic control unit (maps shown in Figure 7 and Figure 8).
Regarding Claim 7: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the electronic control unit 30 is further configured to determine a target pivoting angle of the axial piston pump (i.e. resultant tilt angle of the swashplate of hydraulic pump 10 according to the instruction signal supplied from control unit 30, ¶0031) on a model basis as a function of the operating element (the control unit determines the resultant tilt angle based on the instruction signal suppled to 
Regarding Claim 9: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein the electronic control unit 30 is further configured to determine an output-guided actuating pressure (pressure at port A measured by sensor 47A, the pressure at port is guided by the output from pump 10 at port A, thus it is “output-guided”, additionally the pressure at port A actuates hydraulic motor 10, thus it is an “actuating pressure”), which is minimally linked with the first actuating pressure (it is, the pressure at port A is minimally linked with the pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf).
Regarding Claim 10: Oiwa US 2016/0257538 discloses all of the claimed limitations including: wherein feedback is provided (signal Vc provides a signal to control unit 30 regarding how fast the forklift is moving), with which a speed controller is formed (with signal Vc “a hydraulic motor control instruction” is made such that a rate at which the capacity Qm of the hydraulic motor 20 is decreased to increase the speed Vc, when the instruction signal for the traveling hydraulic pump 10 is large, i.e., when the operator allows the forklift 1 to travel with high speed. On the other hand, when the instruction signal for the traveling hydraulic pump 10 is large, i.e., when the operator allows the forklift 1 to travel with low speed, the hydraulic motor control instruction is determined such that the capacity Qm of the hydraulic motor 20 is increased to increase torque ¶0102).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the limitations of claim 8 in combination with all of the limitations of the intervening claims.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
CA 02935364 - discloses a system similar to the system as claimed. 
USPN 5638677 - discloses a control device for a hydraulically propelled work vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746